*603OPINION.
Lansdon:
The only question here is -whether at March 25, 1926, the Commissioner was barred by the statute of limitations from determining any additional tax liability of the petitioner for the year 1921. The facts have been stipulated. The petitioner contends that the statute of limitations became applicable on March 15, 1922, the date of the tentative return and that, therefore, under the provisions of section 250 (d) of the Revenue Act of 1921, the Commissioner was without authority to determine any additional tax liability at March 25, 1926. We have several times decided this issue adversely to the theory of the petitioner, and our opinions in such prior proceedings control here. Dallas Brass & Copper Co., 3 B. T. A. 856; Boston Hide & Leather Co., 5 B. T. A. 617.

Decision will be entered for the resfondent.